Case 3:20-cv-01626-JD Document 74-1 Filed 08/21/20 Page 1 of 2




          EXHIBIT A
          Case 3:20-cv-01626-JD Document 74-1 Filed 08/21/20 Page 2 of 2




                     Robinhood Financial and Robinhood Securities
                          Business Continuity Plan Summary
Overview - Robinhood has developed Business Continuity Plans on how we will respond to events that
significantly disrupt our business. Since the timing and impact of disasters and disruptions is unpredictable, we
will have to be flexible in responding to actual events as they occur. With that in mind, we are providing you
with this information on our business continuity plan for accounts with the broker-dealers Robinhood Financial
LLC and Robinhood Securities, LLC.

Contacting Us - If after a significant business disruption you cannot contact us as you usually do through our
website robinhood.com or through our mobile applications, you should call our emergency number in Menlo
Park, CA at (844) 428-5411 or submit a ticket at support.robinhood.com.

Our Business Continuity Plan - We plan to quickly recover and resume business operations after a
significant business disruption and respond by safeguarding our employees and property, making a financial
and operational assessment, protecting the firm's books and records, and allowing our customers to transact
business. In short, our program is designed to help ensure that we can continue to do business with little or no
disruption, that your assets will be secure and accessible and that you will be able to reach us regardless of the
unplanned business interruption or scope of the situation.

Our business continuity plan addresses: data back-up and recovery; all mission critical systems; financial and
operational assessments; alternative communications with customers, employees, and regulators; alternate
physical location of employees; critical supplier, contractor, bank and counter-party impact; regulatory reporting;
and assuring our customers prompt access to their funds and securities if we are unable to continue our business.
As an on-line broker-dealer, it also addresses the recovery of technology systems. In general, our technology
systems are cloud-hosted and at separate locations. This design ensures that if one of our locations suffers a
disruption in service, systems at an alternate location can be used to continue to provide service.

Clearing Agent - While every emergency situation poses unique problems based on external factors, such as
time of day and the severity of the disruption, our clearing firm Robinhood Securities, LLC, seeks to restore its
operations and be able to complete existing transactions and accept new transactions and payments within the
shortest time period possible. Your orders and requests for funds and securities could be delayed during this
period.

Varying Disruptions - Significant business disruptions can vary in their scope, and may impact only a single
building, business district, or region where some of our critical operations are located. In a disruption to a
building housing some of our operations, we will transfer impacted operations to another site when needed and
expect to recover and resume business as quickly as possible. In a disruption affecting our business district, city,
or region, we will transfer our operations to a site outside of the affected area, and recover and resume business
as quickly as possible. In either situation, we plan to continue in business, necessary, and notify you through our
website robinhood.com or our number (844) 428-5411 on how to contact us. If the significant business
disruption is so severe that it prevents us from remaining in business, we will assure our customer's prompt
access to their funds and securities.

For more information - If you have questions about our business continuity planning, you can contact us by
visiting support.robinhood.com.




                                                                                          RHFRHSv1.1 20180813
